     Case 4:20-cv-01296-P Document 13 Filed 04/12/21           Page 1 of 1 PageID 34



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

CARLTON TATUM,                               §
                                             §
     Plaintiff,                              §
                                             §
v.                                           §   Civil Action No. 4:20-cv-01296-P
                                             §
BRICKELL FINANCIAL                           §
SERVICES MOTOR CLUB, INC.                    §
ET AL.,                                      §
                                             §
     Defendants.                             §

                                  FINAL JUDGMENT

       This Final Judgment is issued pursuant to Federal Rule of Civil Procedure 58. In

accordance with the Order Granting Dismissal (ECF No. 12):

       It is ORDERED, ADJUDGED, and DECREED that this civil action is

DISMISSED without prejudice.

       The Clerk shall transmit a true copy of this Final Judgment to the parties.

       SO ORDERED on this 12th day of April 2021.
